EXHIBIT 10.14

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

FORM OF

RESTRICTED STOCK UNIT AWARD MEMORANDUM –

EMPLOYEE (SENIOR MANAGEMENT)

 

Employee:    [FIRST NAME] [LAST NAME] Grant Date:    [GRANT DATE] Number of
Shares Subject to Award:    [NUMBER OF SHARES] Vesting Schedule:   

1/3

   2nd anniversary of Grant Date

1/3

   3rd anniversary of Grant Date

1/3

   4th anniversary of Grant Date

Additional terms and conditions of your Award are included in the Employee
Restricted Stock Unit Agreement. As a condition to your receipt of Shares, you
must log on to Fidelity’s website at www.netbenefits.fidelity.com and accept the
terms and conditions of this Award within 120 calendar days of your Award Grant
Date. If you do not accept the terms and conditions of this Award within such
time at www.netbenefits.fidelity.com, this Award will be forfeited and
immediately terminate.

Note: Section 3(c) of the Employee Restricted Stock Unit Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this Award, you agree to be bound by these restrictions.



--------------------------------------------------------------------------------

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you Restricted Stock
Units (the “Award”) entitling you to receive such number of shares of Company
common stock (the “Shares”) as is set forth in the Award Memorandum on the terms
and conditions set forth in this agreement (this “Agreement”) and the terms of
the Plan. Capitalized terms used in this Agreement and not defined herein shall
have the meanings set forth in the Plan.

In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.

 

1. Grant Date. The Award is granted to you on the Grant Date set forth in the
Award Memorandum.

 

2. Vesting. Provided that you are an employee as of the applicable date, this
Award will vest, and subject to any deferral election then in effect, the Shares
subject to this Award will be issued, as indicated in the Award Memorandum.

 

3. Confidential Information; Non-Competition; Related Covenants.

 

  (a) Definitions.

 

  (i) “Fiserv” means the Company, its direct and indirect subsidiaries,
affiliated entities, successors, and assigns.

 

  (ii) “Confidential Information” means all trade secrets, Innovations (as
defined below), confidential or proprietary business information and data,
computer software, and database technologies or technological information,
formulae, templates, algorithms, designs, process and systems information,
processes, intellectual property rights, marketing plans, client lists and
specifications, pricing and cost information and any other confidential
information of Fiserv or its clients, vendors or subcontractors that relates to
the business of Fiserv or to the business of any client, vendor or subcontractor
of Fiserv or any other party with whom Fiserv agrees to hold information in
confidence, whether patentable, copyrightable or protectable as a trade secret
or not, except: (A) information that is, at the time of disclosure, in the
public domain or that is subsequently published or otherwise becomes part of the
public domain through no fault of yours; or (B) information that is disclosed by
you under order of law or governmental regulation; provided, however, that you
agree to notify the General Counsel of Fiserv upon receipt of any request for
disclosure as soon as possible prior to any such disclosure so that appropriate
safeguards may be maintained.

 

  (iii) “Competing Product or Service” means any product or service that is sold
in competition with, or is being developed and that will compete with, a product
or service developed, manufactured, or sold by Fiserv. For purposes of this
Section 3, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.

 

1



--------------------------------------------------------------------------------

  (iv) “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in the sale
or marketing of any Competing Product or Service.

 

  (v) “Innovations” means all developments, improvements, designs, original
works of authorship, formulas, processes, software programs, databases, and
trade secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 

  (vi) “Moral Rights” means any rights to claim authorship of a work of
authorship, to object to or prevent the modification of any such work of
authorship, or to withdraw from circulation or control the publication or
distribution of any such work of authorship.

 

  (vii) “Client” means any person, association or entity: (A) for which you
directly performed services or for which you supervised others in performing
services with Fiserv, during any part of your employment with Fiserv, or after
the termination of your employment, during any part of the 24 months preceding
the termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 

  (viii) “Prospective Client” means any client: (A) with which Fiserv was in
active business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 

  (b) During your employment, Fiserv will provide you with Confidential
Information relating to Fiserv, its business and clients, the disclosure or
misuse of which would cause severe and irreparable harm to Fiserv. You agree
that all Confidential Information is and shall remain the sole and absolute
property of Fiserv. Upon the termination of your employment for any reason, you
shall immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company or, in the case of the Chief Executive Officer of the
Company, without the written approval of the board of directors of the Company:

 

  (i) You will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of
Fiserv, other than in connection with the authorized activities conducted in the
course of your employment with Fiserv. You agree to take all reasonable steps
and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information.

 

  (ii) All Innovations are and shall remain the sole and absolute property of
Fiserv. You will provide all assistance requested by Fiserv, at its expense, in
the preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or, where applicable, to waive, which waiver shall inure to
the benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 

2



--------------------------------------------------------------------------------

  (c) You agree that, without the written consent of the Chief Executive Officer
of the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the board of directors of the Company, you shall
not engage in any of the conduct described in subsections (i) or (ii), below,
either directly or indirectly, or as an employee, contractor, consultant,
partner, officer, director or stockholder, other than a stockholder of less than
5% of the equities of a publicly traded corporation, or in any other capacity
for any person, firm, partnership or corporation:

 

  (i) During the time of your employment with Fiserv, you will not: (A) perform
duties as or for a Competitor, Client or Prospective Client of Fiserv (except to
the extent required by your employment with Fiserv); or (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv;

 

  (ii) For a period of 12 months following the termination of your employment
with Fiserv, you will not: (A) perform duties as or for a Competitor, Client or
Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law.

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.

 

  (d) You acknowledge and agree that compliance with this Section 3 is necessary
to protect the Company, and that a breach of any of this Section 3 will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 3, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
Court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 3, or to enjoin you from performing services in
breach of Section 3(c), during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.

 

  (e) You further agree that, in the event of your breach of this Section 3, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or any shares (or the value of any shares) delivered or
deliverable to you pursuant to any Fiserv bonus program, this Agreement, and any
other Fiserv plan or arrangement.

 

3



--------------------------------------------------------------------------------

  (f) You agree that the terms of this Agreement shall survive the termination
of your employment with the Company.

 

  (g) YOU HAVE READ THIS SECTION 3 AND AGREE THAT THE CONSIDERATION PROVIDED BY
THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE THAT GIVEN THE IMPORTANCE
TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 

4. Termination of Employment.

 

  (a) If you cease to be an employee of either the Company or any subsidiary of
the Company for any reason (a “Termination Event”), the unvested portion of the
Award shall terminate on the date on which such Termination Event occurs;
provided that, if the reason for your Termination Event is death, Disability
or Retirement, then the number of Shares issuable under this Award as of the
date of your death, Disability or Retirement, subject to any deferral election
then in effect, shall be calculated as follows: (i) the total number of Shares
subject to this Award divided by four times (ii) the number of Grant Date
anniversaries that have occurred since the Grant Date minus (iii) the number of
Shares already issued to you or deferred pursuant to the Award.

For purposes of this Section 4, “Retirement” means the cessation of service as
an employee for any reason other than death, Disability or termination for
Cause: (A) if you are at least 60 years of age and your age plus years of
service to the Company and its subsidiaries is equal to or greater than 70; or
(B) if you are least 65 years of age. If you are regularly scheduled to work
less than 20 hours per calendar week for the Company or any subsidiary of the
Company, you will be deemed to have experienced a Termination Event.

 

  (b) If a Change of Control of the Company occurs, the provisions of
Section 17(c) of the Plan shall apply to this Award. If the successor or
purchaser in the Change of Control has assumed the Company’s obligations with
respect to this Award or provided a substitute award as contemplated by
Section 17(c)(i) of the Plan and, within 12 months following the occurrence of
the Change of Control, you are terminated without Cause or you terminate your
employment for Good Reason (as hereinafter defined), this Award or such
substitute award shall become fully vested, and the provisions of Section 3
shall immediately cease to apply.

“Good Reason” means your suffering any of the following events without your
consent: (x) significant or material lessening of your responsibilities; (y) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (z) the Company’s requiring you to be based anywhere other than
within 50 miles of your place of employment at the time of the occurrence of the
Change of Control, except for reasonably required travel to an extent
substantially consistent with your business travel obligations.

 

  (c) For purposes of this Agreement, an employee of the Company, if also
serving as a director, will not be deemed to have terminated employment for
purposes of this Agreement until his or her service as a director ends, and his
or her years of service will be deemed to include years of service as a
director.

 

4



--------------------------------------------------------------------------------

  (d) The Company will have no further obligations to you under this Award if
the Award terminates as provided herein.

5. Deferral of Restricted Stock Units. Within the first ninety (90) days
following the Grant Date of this Award, you may elect to defer all or part (in
whole numbers only) of the Shares otherwise issuable under this Award until the
earliest to occur of:

 

  (a) Your separation from service with the Company; provided that if you are a
specified employee on the date of your separation from service, the Shares will
be issued immediately following the six-month anniversary of the date of your
separation from service;

 

  (b) The date of your death;

 

  (c) The date you become disabled;

 

  (d) The date you select on the deferral election form, which must be the
second, third, fourth or fifth anniversary of the date the Restricted Stock
Units vest; or

 

  (e) A Change in Control of the Company. In the event of a Change in Control of
the Company that results in the issuance of Shares under this subsection (e),
any deferral election then in effect under this Agreement and that applies to
any Restricted Stock Units that will vest after the date of a Change in Control
of the Company shall be cancelled.

During the deferral period, the deferred Shares will be accounted for as Stock
Units. If the Company declares a cash dividend, you will be credited with an
additional number of Stock Units on the date the cash dividends are paid to the
Company shareholders equal to the amount of cash dividends payable with respect
to a number of shares of stock equal to your Stock Units divided by the Fair
Market Value of a Share on the date the dividend is paid. These additional Stock
Units will be subject to all of the terms and conditions of this Agreement and
the Plan.

For purposes of this Section 5, the terms “separation from service,” “specified
employee” and “disability” shall have the meanings given in the regulations
promulgated under Code Section 409A, all as determined by applying the default
rules thereof.

6. Issuance of Shares. The Company, or its transfer agent, will issue and
deliver the Shares to you as soon as practicable after the Award vests, or, if a
deferral election was made, at the time specified in Section 5; provided that,
if no deferral election is in effect and vesting occurs as a result of your
Retirement, the Shares will be delivered upon your separation from service
within the meaning of Code Section 409A, or if you are a specified employee
within the meaning of Code Section 409A, immediately following the six-month
anniversary of the date of your separation from service. If you die before the
Company has distributed any portion of the vested Shares, the Company will issue
the Shares to your estate or in accordance with applicable laws of descent and
distribution.

7. Non-Transferability of Award. Until the Shares have been issued under this
Award, this Award and the Shares issuable hereunder and the rights and
privileges conferred hereby may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (by operation of law or otherwise). Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Award, or of any right or privilege conferred hereby, contrary to the provisions
of the Plan or of this Agreement, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, this Award and the rights and privileges conferred hereby
shall immediately become null and void.

 

5



--------------------------------------------------------------------------------

8. Conditions to Issuance of Shares. The shares of stock deliverable to you
hereunder may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any Shares hereunder prior to fulfillment of all of the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the compensation
committee of the board of directors (the “Compensation Committee”) shall, in its
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Compensation Committee shall, in its discretion, determine to be necessary or
advisable; (d) the lapse of such reasonable period of time following the date of
vesting of the Award or the payment event specified in Section 5 as the
Compensation Committee may establish from time to time for reasons of
administrative convenience; and (e) your acceptance of the terms and conditions
of this Agreement, the Award Memorandum and the Plan within the time period and
in the manner specified in this Agreement.

9. Dividends; Rights as Stockholder. If the Company declares a cash dividend,
you will be credited with an additional number of Restricted Stock Units on the
date the cash dividends are paid to the Company shareholders equal to the amount
of cash dividends payable with respect to a number of shares of stock equal to
your Restricted Stock Units divided by the Fair Market Value of a Share on the
date the dividend is paid. These additional Restricted Stock Units will be
subject to all of the terms and conditions of this Agreement and the Plan. Until
this Awards vests and the Shares are issued to you, you shall have no rights as
a shareholder of the Company with respect to the Shares. Specifically, you
understand and agree that you do not have voting rights or, except as provided
in this Section 9, the right to receive dividends or any and other distributions
paid with respect to shares of Company common stock by virtue of this Award or
the Shares subject hereto.

10. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company as follows: Corporate
Secretary, Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to you shall be addressed to you at the address set forth in the
Company’s records from time to time.

11. Captions; Agreement Severable. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

12. Securities and Tax Representations. You acknowledge receipt of the
prospectus under the Registration Statement on Form S-8 with respect to the Plan
filed by the Company with the Securities and Exchange Commission. You represent
and agree that you will comply with all applicable laws and Company policies
relating to the Plan, this Agreement and any disposition of Shares. You
represent and warrant that you understand the federal, state and local income
and employment tax consequences associated with the granting of the Award, the
vesting of the Award, the deferral of all or a portion of the Shares otherwise
issuable upon vesting of the Award, and the subsequent sale or other disposition
of any Shares. You hereby agree to provide the Company with cash funds or Shares
equal in value to the federal, state and local taxes and other amounts required
to be withheld by the Company or its subsidiary in respect of any such
compensation income or make other arrangements satisfactory to the Company
regarding such payment. All matters with respect to the total amount to be
withheld shall be determined by the Committee in its sole discretion.

 

6



--------------------------------------------------------------------------------

13. General Provisions.

 

  (a) None of the Plan, this Agreement or the Award Memorandum confers upon you
any right to continue to be employed by the Company or any subsidiary of the
Company or limits in any respect any right of the Company or any subsidiary of
the Company to terminate your employment at any time, without liability.

 

  (b) This Agreement, the Award Memorandum and the Plan contain the entire
agreement between the Company and you relating to the Award and the Shares and
supersede all prior agreements or understandings relating thereto.

 

  (c) This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 

  (d) If any one or more provisions of this Agreement or the Award Memorandum is
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

 

  (e) This Agreement and the Award Memorandum shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to
conflict of law provisions.

 

  (f) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Prospectus for the Plan is accessible
on the Company’s administrative agent’s website in the “forms library”
(www.netbenefits.fidelity.com) and a paper copy is available upon request.

 

  (g) This Award is transferable only by will or the laws of descent and
distribution or as otherwise provided in the Plan, this Agreement and the Award
Memorandum.

 

  (h) This Agreement and the Award Memorandum shall be binding upon and inure to
the benefit of any successor or assign of the Company and to any heir,
distributee, executor, administrator or legal representative entitled by law to
your rights hereunder.

 

  (i) You understand that, under the terms of the Plan, this Agreement and the
Award Memorandum, the Company may cancel or rescind this Award and/or the Shares
in certain circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.

Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your receipt
of Shares. You must log on to our administrative agent’s website and accept the
terms and conditions of this Agreement, the Award Memorandum and the Plan within
120 calendar days of your Award Grant Date. If you do not accept the terms and
conditions of this Agreement, the Award Memorandum and the Plan within such
time, this Award will be forfeited and immediately terminate.

 

7